 EASTERN CAMERA AND PHOTO CORP.569All building service employees, including maids, porters, yardmen,window washers, PBX operators, desk clerks, combination desk clerksand PBX operators, and laundry help; excluding all office clerical em-ployees, engineers, professional employees, watchmen, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :I am not persuaded that the factors relied upon by my colleagueswarrant the departure from Board policy.As the Employer's grossrevenues do not meet the Board's minimum standard of $500,000 forthe hotel industry, I would not assert jurisdiction. I would, however,grant the Intervenor's motion to remand the case for a further hear-ing on the question of jurisdiction.Eastern Camera and Photo Corp.andDistrict 65, Retail,Whole-sale and Department Store Union,AFL-CIO,Petitioner.CaseNo. 2-RC-12032. January 9, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Julius Altman,a hearing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all office clerical, stockcontrol, production, maintenance, and sales employees at the Em-ployer's main store in Hempstead, New York, and 11 subsidiaries,located in the counties of Queens, Nassau, and Suffolk, excluding theHempstead store manager and other customary classifications.TheEmployer would also exclude all the other store managers and assist-ant managers, audiovisual employees, the manager and assistant man-ager of camera repair, the stock control manager, the photofinishing140 NLRB No 58. 570DECISIONS OF NATIONALLABOR RELATIONS BOARDmanager, and four of the office clerical employees, one of whom itcontends is a confidential employee, and three others who work ex-clusively on matters pertaining to the Employer's leased departments.'The Employer is engaged in the retail sale and repair of cameras andother photographic equipment and in the sale and processing of film.Its principal office and place of business is in Hempstead, New York.There, it maintains its largest retail store, and also has its photofinish-ing, camera repair, stock control, audiovisual, and office departments.In addition, the Employer, through wholly owned subsidiaries, op-erates 11 branch stores, 10 of which are each operated almost entirelyby a single employee, called a store manager.Only the branchstore in Flushing and the main store in Hempstead have permanentassistant store managers.Store Managers:The Employer contends that the store managersshould be excluded as either supervisors or managerial employees?In support of this contention, witnesses for the Employer testified atthe hearing that store managers have authority in the following areas :They can hire employees whenever they need them and can also dis-charge them at will; they can set the prices on new merchandise beingsold in their stores and on trade-ins; they can make refunds to cus-tomers for unobtainable or defective camera equipment and distributepetty cash ; they can order merchandise directly from distributors ; andthey maintain all store records, make bank deposits, and keep the storesin proper maintenance.On the other hand, a compilation of the testimony of the witnessesfor both sides and of the exhibits elicited the following information :The general policies of the operation of the branch stores are both setand rather closely supervised by the Employer. Store managers donot require other sales employees to assist them except for a shortperiod at Christmas and possibly a short period during the summer.At such times, consistent with policy, they would hire a casual em-ployee with some knowledge of cameras.'The store managers areassisted by the Employer in several ways in setting the prices to becharged for new merchandise.These include fixed percentage dis-counts from so-called list prices for various brands of merchandise,weekly sales bulletins advising them of competitors' current prices,and catalogs showing them the cost price to the Employer of all itemsbeing sold.Similarly, on trade-in merchandise, the store managerscan ascertain their value through a catalog regularly supplied them1During the hearing, the parties stipulated to exclude the Employer'spresident, vicepresident,assistant to the vice president,advertising manager, merchandise manager, andcontroller.2The parties stipulated that the Hempstead store manager is a supervisor and shouldbe excluded from the unit.3All of the casual employees named in the record and listed in the Employer's exhibitswho were hired by store managers worked only at Christmas EASTERN CAMERA AND PHOTO CORP.571by the Employer. In any event, store managers always check withVice President and General Manager Kittai before selling eithernew or used merchandise at a price close to the Employer's cost. Pettycash disbursements are generally made for certain forms of storemaintenance in line with company policy and for certain refunds whenmerchandise either cannot be obtained for the customer or is defectivein make or in size. In both instances, a sizable disbursement wouldfirst have to be passed upon by Kittai. In the ordering of new mer-chandise, store managers occasionally contact the manufacturer di-rectly, but only if the items are urgently needed and either Kittai orMerchandise Manager Katz has approved the orders. Otherwise, theorders are sent to the purchasing department for ultimate approvalbefore being sent to the manufacturer.We find, therefore, that thediscretion exercised by the store managers is limited by the customand policy of the Employer, is routine, and does not require theexercise of independent judgment.It is well established that the sporadic exercise of supervisory au-thority does not constitute an employee a supervisor within the mean-ing of Section 2(11)) of the Act.4 For this reason, we find that thestore managers, who may on one or two occasions a year exercise somesupervisory function, are not supervisors.The Board has defined managerial employees as those who formu-late, determine, and effectuate an Employer's policies.' It does notappear from the record that the store managers, apart from their lim-ited role in setting prices, play any part in the formulation or de-termination of the Employer's policies.Moreover, managerial statusis not necessarily conferred upon employees because they possess someauthority to determine, within established limits, prices and cus-tomer discounts.6 In fact, the determination of an employee's "man-agerial" status depends upon the extent of his discretion,' althougheven the authority to exercise considerable discretion does not renderan employee managerial where his decision must conform to the em-ployer's established policy.'Clearly, the instant case involves the ex-ercise of limited discretion, bordering on routine performance.Thestore managers neither formulate nor determine any policies for theEmployer.Accordingly, we find that the store managers are not man-agerial employees, and as we have found above that they are not super-visors, Ave shall include them in the unit.A6sistant store managers:The Employer contends that the assistantstore managers at Hempstead and Flushing are supervisors, and thatThe Barr Rubber Products Company,118 NLRB 1428, 14315 American Federation of Labor, etc.,120 NLRB 969, 973e EljerCo., 108 NLRB 1417, 14207Kitsap CountyAutomobileDealers Association,124 NLRB 933.s Albert Lea Cooperative CreameryAssociation, 119 NLRB 817, 822 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey have the authority to hire and dicharge employees and to takeover the store manager's duties when the latter is out.The Hempstead assistant store manager testified that his dutiesremained the same upon his "promotion" from salesman to assistantmanager except for having access to the cash register and being giventhe keys to the store.He further testified that he does not hire, dis-charge, reprimand, or direct any of the sales employees, and the evi-dence clearly indicates that he did not play any role in the Employer'sdecision to discharge Don Deane, a Hempstead employee.His dutiesin the absence of the store manager are only those customarily ex-pected of a more experienced employee in his relationship with lessexperienced employees.As for the Flushing assistant store manager,the Employer offered no evidence to support its claim that he is asupervisor.It is significant, as we have found above, that the Flush-ing store manager is not a supervisor.Upon the entire record, we findthat the assistant store managers at the Employer's Hempstead andFlushing stores are not supervisors, and we shall include them.4udiovisual employees :The Employer would exclude the managerand assistant manager of the audiovisual department (the only em-ployees in that department) as managerial.These employees sell audioand visual equipment to industries and schools. In their work, theycontact outside customers to determine their needs, formulate bidson orders, and submit the bids on behalf of the Employer. In addi-tion, they regularly order equipment directly from the manufacturer,thus committing the credit of the Employer.The Board has consistently found employees with broad authorityto pledge their employer's credit to be managerial.'Accordingly, wefind that the manager and assistant manager in the audiovisual de-partment are managerial employees.We shall therefore exclude themfrom the unit.Camera repair department :The Employer seeks to exclude the man-ager and the assistant manager in the camera repair department onthe grounds that they are supervisors and/or managerial employees.The Petitioner would include this department, and the photofinishinglaboratory discussed below, as production or maintenance operations.The camera repair department consists of the manager, who worksexclusively on camera repairs, the assistant manager, who works onaudio equipment and projectors, and a repairman who does some workon both.The manager and assistant manager determine what pricesare to be charged on the equipment they repair. It was the Employer'spolicy that all repair equipment, and parts valued at more than a fewdollars, must be ordered through the office.Gradually, however, themanager and assistant manager have been able to order parts directlyB Copeland Refrigeration Corporation,118 NLRB 1364;Norman Weaver et al, dlblaWeaver Motors,123 NLRB 209, 215-216 EASTERN CAMERA AND PHOTO CORP.573from the manufacturer except as to orders totaling approximately$100 or more. The Employer testified that the manager is in chargeof the department and directs the assistant manager whenever it isnecessary.Further, it appears that the manager has effectively recom-mended the hiring of a full-time and a part-time employee. From allthe above, we find that the manager of the camera repair departmentis a supervisor within the meaning of the Act and, accordingly, weshall exclude him from the unit.However, we further find that theassistant manager is neither a supervisor nor a managerial employee.He cannot hire or discharge or make effective recommendations asto the status of an employee, nor does he exercise any of the otherindicia of supervisory status.The policies of the department havebeen formulated by the Employer and are merely effectuated by theemployees in the department. In addition, although the assistantmanager, like the manager, could pledge the Employer's credit, hisauthority in this respect is strictly limited and is not regularly exer-cised.In such instances, the Board has not deemed this authority tobe indicative of managerial status.10Accordingly, we shall includethe assistant manager of the camera repair department in the unit.Stock control department:The Employer contends that the stockcontrol manager should be excluded from the unit as a supervisor.Stock control employees operate the warehouse, handle and route allincoming shipments of equipment from manufacturers and the branchstores, and shipments going out to the branch stores.The depart-ment usually consists of a manager, assistant manager,tt and twodrivers.Occasionally, a stock clerk is also employed.Witnesses for the Employer testified that the manager has authorityto hire and discharge employees.The merchandise manager, who wasformerly the stock control manager, listed specific hirings and dis-charges effectuated by him in his former capacity and by the presentstock control manager.Although it appears that Vice PresidentKittai may have been consulted on several occasions before any actionwas taken, it also appears that the stock control manager has thepower to effectively recommend changes in personnel status.Ac-cordingly, we find that the stock control manager is a supervisorwithin the meaning of the Act and we shall exclude him from theunit.Photofinishing manager:The Employer would exclude the managerof the photofinishing laboratory as a supervisor.The photofinishinglaboratory develops and prints all film for the Employer's stores, andits normal complement consists of the manager, assistant manager,and two or three other employees.The Employer contends that themanager is in charge of the laboratory's operations, can hire and dis-10General Electric Company,Pinellas Peninsula Plant,127 NLRB 919.11The parties stipulated that the assistant manager isnot a supervisor 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge employees, and has authority to approve overtime, time off,and sick pay for employees in the laboratory.William Gunn was the photofinishing manager from 1952 to 1957and from 1960 until March 1962. It was uncontested that during hisfirst term as manager Gunn discharged an employee. Gunn testifiedthat when he resumed his position as manager in 1960, he was given aspecific weekly allowance by the Employer for payroll purposes; withthis allowance, he could hire as few or as many employees as he want-ed, keeping whatever was left over for himself.Under this plan, hedetermined at the outset that only one other employee would benecessary, and effectively recommended to the Employer that one ofthe laboratory personnel (his choice) be retained and the othersdischarged.The record indicates that on several occasions Gunn didconfer with the Employer about new employees, and made effectiverecommendations as to them. It further appears that Gunn recom-mended salary increases and determined whether employees out sickwere to be paid for the time they did not work.In view of all the above, we find that the photofinishing manageris a supervisor and we shall exclude him from the unit.Confidential secretary:The Employer contends that the secretary,who takes dictation from all of the Employer's executives, is a con-fidential employee and should be excluded from the unit.The Em-ployer's president testified that the correspondence handled by thissecretary included communications with the shopping services investi-gating the honesty and ability of employees, all correspondence con-cerning the labor policies and programs of the Employer, includingcorrespondence with their labor counsel and with the Board, corre-spondence with attorneys handling stock issues and other corporatematters, and lists of employees containing the job category and salaryof each.Helen Christon, employed in this capacity for a few weeks in March1962, testified that she was hired as an aid to the advertising managerand that she spent one quarter of her time in this work. She statedthat she took dictation from the Employer's president only two orthree times a week, and denied having taken any correspondence withrelation to legal matters, the financial status of the Employer, or thestatus of any employees. She did not regard herself as the president'ssecretary but did not know anyone else who took dictation from him.She stated that she took dictation from several of the managers andsales personnel also.Christon did not have access to payroll booksand neither opened the president's incoming mail nor answered hisphone calls.A confidential employee is one who assists and acts in a confidentialcapacity to persons who formulate, determine, and effectuate manage- EASTERN CAMERA AND PHOTO CORP.575went policies in the field of labor relations.12From the conflictingtestimony in the record before us, we are unable to determine whetherthe secretary is a confidential employee.Accordingly, we shall permither to vote subject to challenge.Lease department employees:The Employer seeks to exclude fromthe unit three employees who work at the principal office in Hemp-stead, on the ground that their work is concerned solely with book-keeping for the Employer's lease departments. The lease departmentsare operated by the Employer in addition to its own stores, as des-ignated in the petition, and are located outside the State of New York.The bookkeepers appear to work in the same office area with the otherclericals, and are under the same supervision as those clericals.The Employer testified that the nonsupervisory personnel in itsout-of-State lease departments are usually represented as part of astorewide unit by whatever union represents the department store inwhich theleasedepartment is located. It is thus very unlikely that theHempstead lease department clericals will ever be represented in a unitwith the out-of-State lease department employees.For this reason,and because the lease department bookkeepers perform essentially thesame duties, and are under the same supervision as the other Hemp-stead office clerical employees, we shall include them in the unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargain-ing within the meaning of Section 9 (b) of the Act :All office clerical,sales,stock control,camera repair,and photo-finishing employees at the Employer'smain storein Hempstead, NewYork, and its subsidiaries19 inLynbrook, Long Beach, Garden City,Freeport,Hicksville (2), Babylon, PortWashington, Bay Shore,Flushing, and Hempstead, New York,includingoffice employeesworking onleasedepartmentbusiness,store managersother than atHempstead,assistant store managers,and the camera repair assistantmanager, but excluding the controller, merchandisemanager,managerof the Hempstead store, advertisingmanager, assistantto the vicepresident and generalmanager, audiovisual employees,camera repairmanager, stockcontrol manager,photofinishingmanager, supervisorsof lease departments,confidentialemployees,professional employees,guards, andsupervisors as definedin the Act.5.The Employer stated at the hearing that it was not waiving itsrights to challengevoters atthe time of the election because of theiralleged loss of employee status through replacement in the course ofthe strike.The strike, which commenced on approximately March 27,a Lord Baltimore Press,Incorporated,128 NLRB 334.isThe parties stipulated to the exclusion of the Huntington store which has been closeddown. In addition, the Employer testified that the Lucan Camera Corporation was a leasedepartment in the Lewis and Conger store in Manhasset.The Employer discontinued thatlease department in April 1962,and has no intention of reopening itAccordingly, we donot include the above stores in the unit. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962, was still in progress at the time of the hearing.The Petitionercontended that the Employer would lose its rights to such challengesif it did not litigate the questions of employee status at the hearing.We reject this contention.Under the doctrine in thePipe Machinerycase,14 the Board considers eligibility issues in cases of this type byway of challenges.[Text of Direction of Election omitted from publication.]14The Pipe Machinery Company,76 NLRB 247. See alsoThe Hortner Electric Company,115 NLRB 820;Bright Foods,Inc.,126 NLRB 553.Cabinet Manufacturing CorporationandChauffeurs,Teamstersand Helpers Local Union 215, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 05-CA-1515. January 10, 1963DECISION AND ORDEROn September 17, 1962, Trial Examiner Robert E. Mullin issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings 1 made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modifications :We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act 2 In so doing, we rely only on the1 In finding that the Respondent has violated the Act as set forth below, we do not findit necessary to consider or in any way to rely upon the Board's decision inBorden CabinetCorporation,131 NLRB 890.2 The Trial Examiner concluded that "since July 24, 1961,"which was the date of theUnion's certification,the Respondent violated the Act by refusing to bargain with theemployees'designated bargaining representative.As the Respondent engaged in a courseof conduct,the totality of which failed to comply with the statutory requirement of good-faith bargaining,we find that the violation of Section 8(a) (5) and(1) commenced onSeptember 1, 1961,the date on which the Respondent met for the first bargaining session.SeeCaliforniaGirl,Inc.,129 NLRB 209.140 NLRB No. 51.